DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 4 Sheets of Figs. 1-11 received on 12/05/2019 are acknowledged and accepted.  
Response to Amendment
The amendments to Claims 1-4,6-10,12-14 in the submission filed 3/1/2021 are acknowledged and accepted.
New Claim 21 is acknowledged and accepted.
The amendments to the Specification in the submission filed 1/10/2020 are acknowledged and accepted. 
Pending Claims are 1-21. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “overlapping at least a portion of said at least one grating, to divert or block scattered light from said set of gratings” in lines 5-6. This is incorrect language. Examiner suggests -- overlapping at least a portion of at least one grating, to divert or block scattered light from a set of gratings--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-21 objected to because of the following informalities:  
Claim 1 recites “at least one light control layer disclosed in proximity to” in line 12. This is incorrect language. Examiner suggests –at least one light control layer in proximity to-
Claims 2-21 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 10 recites “on said microdisplay panel” in line 3. There is insufficient antecedent basis for this limitation. Examiner suggests –on said microdisplay--.

Claim 13 recites “a holographic polymer dispered liquid crystal” in line 2. This is incorrect. Examiner suggests –a holographic polymer dispersed liquid crystal--.
Claim 17 recites “said multiplexed grating”. There is insufficient antecedent basis for this limitation. Examiner suggests –said  first and second multiplexed gratings--.
Claim 21 recites “said at least one wavelength bands” in line 2. This is incorrect language. Examiner suggests –said at least one wavelength band--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a second fold grating for directing light in a second spectral band along a second path from said input coupler to said output coupler and providing a second beam expansion”. It is not clear if the second fold grating provides a second beam expansion or a first beam expansion. The current specification recites in Para 48 first beam expansion. The first and second multiplexed gratings can be configured to direct the first and second spectral bands out of the waveguide with beam expansion orthogonal to the first beam expansion.” In the specification both first and second, fold gratings provide a first beam expansion along a first direction while the first and second multiplexed output gratings provide a second beam expansion along an orthogonal direction. For the purposes of examination, a second fold grating is considered to provide a first beam expansion.
Claims 15-20 are dependent on Claim 14 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2017/162999 A1, hereafter Grant, of record) in view of Schultz et al (WO2017/120320 A1, hereafter Schultz, of record). 

Regarding Claim 1, Grant teaches (fig 1, 13) a waveguide display (display, pg 28, lines 1-2) comprising: 
	a waveguide (waveguide 230, pg 23, lines 1-2) with two total internal reflection (TIR) surfaces through which light can be; 
	a source of data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) in at least one wavelength band (input light from the source with wavelength ƛ1, pg 24, lines 10-12); 
	a coupler (input grating 233, pg 23, lines 1-2) for directing said data modulated light (light from microdisplay is modulated with image) into a multiplicity of TIR paths (TIR paths r32,r33, pg 23, lines 10-14) from said coupler (input grating 233, pg 23, lines 1-2) to an eyebox, each TIR path (each of TIR paths r32,r33, pg 23, lines 10-14) characterized by a unique TIR angle (TIR paths r32 and r33 are vectors with particular angles which are the TIR angles) within said waveguide (waveguide 230, pg 23, lines 1-2), 
	each said path (each of TIR paths r32,r33, pg 23, lines 10-14)  corresponding to a unique image pixel for viewing through said eyebox (position of the viewer’s pupil);  
	at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9) supported by said waveguide (waveguide 230, pg 23, lines 1-2)  and 
	at least one light control layer (polarization control layer, pg 20, lines 9-18, also quarter wave plate, pg 33, lines 1-2) disclosed in proximity to at least one of waveguide surfaces (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, also, substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21) and overlapping at least a portion of said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9) (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, a coating on one of the waveguide surfaces in fig 13 would overlap with at least one of the gratings 234,235,236) and is disposed to manage light (skew light, pg 33, lines 15-21) that does not follow one of said TIR paths (skew light does not follow TIR paths) from said coupler (input grating 233, pg 23, lines 1-2)  to said eyebox.
	However Grant does not teach 
	wherein said light control layer is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths from 2APPLN No. 16/705,030 PRELIMINARY AMENDMENT said coupler to  said eyebox.  
	Grant and Schultz are related as light control layers on waveguides.
	Schultz teaches (fig 5A,7A, embodiment of fig 7A is being used here) 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant to include the teachings of Schultz such that wherein said light control layer  is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths from 2APPLN No. 16/705,030 PRELIMINARY AMENDMENT said coupler to  said eyebox  for the purpose of filtering or removing unwanted wavelengths from the imaging channel (p 55, lines 9-10).
	
Regarding Claim 3, Grant-Schultz teach the apparatus of claim 1, 
	wherein said coupler (input grating 233, pg 23, lines 1-2, Grant)  is one of a prism or a grating.  

Regarding Claim 4, Grant-Schultz teach the apparatus of claim 1.
	wherein said light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 1-2, Grant, reflector 34d, p55, lines 1-10, reflector 34d serves as a type of filter for removing 
	
Regarding Claim 5, Grant-Schultz teach the apparatus of claim 4, 
	wherein said light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 1-2, Grant, reflector 34d, p55, lines 1-10, 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel,  Schultz) (polarization control layer is overlaid on the fold, input or output gratings, substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21, Grant) overlaps a fold grating (fold grating 235,236,  pg 23, lines 2-3, Grant) 

Regarding Claim 6, Grant-Schultz teach the apparatus of claim 4, 
	wherein said light control layer region (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 1-2, Grant) (polarization control layer is overlaid on the fold, input or output gratings , substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21, Grant) overlaps an output grating (output grating 234, pg 23, lines 8-9, Grant).

Regarding Claim 7, Grant-Schultz teach the apparatus of claim 4. 


Regarding Claim 8, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one light control layer (polarization control layer, pg 20, lines 9-18, also quarter wave plate, pg 33, lines 1-2, Grant) comprises at least one layer comprising at least one selected from the group consisting of a narrow band interference filter, a dichroic filter, a reflection hologram, a micro louvre film, a birefringent film, a reflective polarizer, a polarization selective film (polarization control layer, Grant), a film containing microparticles, a transparent substrate and an air space.  

Regarding Claim 9, Grant-Schultz teach the apparatus of claim 1, 
	wherein said data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant) is provided by one of a broadband light source, a laser emitter, a LED emitter (light source can be a laser or LED, pg 29, lines 21-23) or a module comprising one or more selected from the group consisting of a red laser, a green laser, a blue laser, and one or more LED emitters.  

Regarding Claim 10, Grant-Schultz teach the apparatus of claim 1, 
	wherein said source of data modulated light (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on display, pg 29, lines 6-10, Grant) comprises: 
	a microdisplay (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant) for displaying image pixels and collimation optics and a lens (optical components needed to illuminate the microdisplay, separate the reflected light and collimate it, pg 28, lines 21-23, pg 29, lines 1-2) for projecting the image displayed on said microdisplay panel (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant)  such that each image pixel by said microdisplay (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant)  is diverted in converted into a unique angular direction (unique angular direction, pg 29, lines 4-8) within said waveguide (waveguide 230, pg 23, lines 1-2).  
Regarding Claim 11, Grant-Schultz teach the apparatus of claim 1, 
	wherein said source of data modulated light (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on display, pg 29, lines 6-10, Grant) is a laser projector comprising a beam scanning mechanism and a light modulator (IIN may be based on a scanned modulated laser, pg 29, lines 6-8).  

Regarding Claim 12, Grant-Schultz teach the apparatus of claim 1, 


Regarding Claim 13, Grant-Schultz teach the apparatus of claim 1, 
	wherein at least one of said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant)  is selected from the group consisting of a switchable Bragg grating recorded in a holographic photopolymer a holographic polymer dispersed liquid crystal (HPDLC) material (SBGs can be Bragg gratings recorded in HPDLC, pg 21, lines 16-22, Grant) or a uniform modulation holographic liquid crystal polymer material and a surface relief grating.  	

Regarding Claim 21, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, Grant, reflector 34d, p55, lines 1-10, 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel, Schultz) is operative to attenuate or divert away (light outside intended band of wavelengths transmits through surface 34d and out of the waveguide, p55, lines 1-10) from at least one of said TIR surfaces light (applied to either substrate, pg 38, lines 17-23, applying to either substrate is applying to TIR surface of the substrate, substrate 40, pg 10, lines 106, Grant)  that is not in one of said at least one wavelength bands (intended band of wavelengths, Schultz).

Claims 2,14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2017/162999 A1, hereafter Grant, of record) in view of Schultz et al (WO2017/120320 A1, hereafter Schultz, of record) and further in view of Grant et al (WO 2017/060665A1, hereafter Grant’665, of record).

Regarding Claim 2, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant) comprises at least one fold grating (fold grating 235,236,  pg 23, lines 2-3) and at least one output grating (output grating 234, pg 23, lines 8-9), 
	said fold grating (fold grating 235,236,  pg 23, lines 2-3)  directing said modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) to said output grating (output grating 234, pg 23, lines 8-9) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20), 
	said output grating (output grating 234, pg 23, lines 8-9) directing said modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) out of said waveguide (waveguide 230, pg 23, lines 1-2) towards said eye box (position of the viewer’s pupil) with beam expansion (output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9) in a different direction from  said first 
	However Grant-Schultz do not teach
second beam expansion is orthogonal to first beam expansion.
	Grant Schultz and Grant’665 are related as beam expansion with fold and output gratings.
	Grant’665 teaches (fig 1) 
second beam expansion (output grating is configured to provide pupil expansion in a second direction different than the first direction, pg 24, lines 10-12, output grating 107A, fig 3, pg 16, lines 19-21) is orthogonal (first direction is orthogonal to second direction, pg 6, line 5) to first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 23, lines 1-2, fold grating 106A, pg 16, lines 19-21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant-Schultz to include the teachings of Grant’665 such that second beam expansion is orthogonal to first beam expansion for the purpose of utilizing a configuration of a low cost, efficient, compact dual axis expansion waveguide, pg 5, lines 1-2).

Regarding Claim 14, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant) comprises: 
	an input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19); 

	a first fold grating (first fold grating, step 2021, fig 19) for directing light in a first spectral band (first color light, step 2022, fig 19) along a first path from said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19)  to said output coupler (output grating 234, pg 23, lines 8-9, step 2021, fig 19) (step 2025) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20); and 
	a second fold grating (second fold grating, step 2021, fig 19) for directing light in a second spectral band (second color light, step 2022, fig 19) along a second path from said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19) to said output coupler (output grating 234, pg 23, lines 8-9, step 2021, fig 19) (step 2026) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20), wherein:   
	said first multiplexed grating (third grating, Step 2021) configured to direct said light in said first spectral band (first color light, step 2022, fig 19) out of said waveguide (waveguide 230, pg 23, lines 1-2) in a first direction (step 2037) with beam expansion in a different direction  (output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9, third and fourth gratings are part of the output grating and hence provide beam expansion in a second different direction from the first beam expansion) to said first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20),

	said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 1-2, Grant, reflector arrays 80R, 80BG, p65, lines 1-13,  fig 7A, Schultz) comprises 
	a first region (reflector array 80R, p65, lines 1-13, Schultz) having high reflectivity in at least one portion of said first spectral band (first color light, step 2022, fig 19, Grant, color Red, Schultz)  and overlapping said first fold grating (polarization control layer is overlaid on the fold gratings, pg 20, lines 9-18, Grant); and 
	 a second region (reflector array 80BG, p65, lines 1-13, Schultz) having high reflectivity in at least one portion of said second spectral band (second color light, step 2022, fig 19, Grant, color band BG, Schultz) and overlapping said second fold grating (polarization control layer is overlaid on the fold gratings, pg 20, lines 9-18, Grant).  
	However Grant-Schultz do not teach
providing second beam expansion orthogonal to the first beam expansion.
	Grant Schultz and Grant’665 are related as beam expansion with fold and output gratings.

	providing  second beam expansion (output grating is configured to provide pupil expansion in a second direction different than the first direction, pg 24, lines 10-12, output grating 107A, fig 3, pg 16, lines 19-21) orthogonal (first direction is orthogonal to second direction, pg 6, line 5) to the first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 23, lines 1-2, fold grating 106A, pg 16, lines 19-21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant-Schultz to include the teachings of Grant’665 such that providing second beam expansion orthogonal to the first beam expansion for the purpose of utilizing a configuration of a low cost, efficient, compact dual axis expansion waveguide, pg 5, lines 1-2).

Regarding Claim 16, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said input coupler (input grating 233, pg 23, lines 1-2, Grant) comprises at least one of a prism and a grating.  

Regarding Claim 17, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said first and second fold grating (first and second fold grating, step 2021, fig 19) and said multiplexed grating (third and fourth gratings, step 2021, fig 19) are formed in a single layer (single layer, pg 6, lines 16-18).

Regarding Claim 18, Grant-Schultz-Grant’665 teach the apparatus of claim 17, wherein said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19) is a grating formed in said single layer (single layer, pg 6, lines 16-18).  

Regarding Claim 19, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 1-2, Grant, reflector arrays 80R, 80BG, p65, lines 1-13,  fig 7A, Schultz) is formed by a stack of layers (dielectric stack, p76, lines 1-7, Schultz) each containing a region (reflector array 80R) providing reflection in spectral bandwidth (reflector array 80R provides reflection red wavelengths) substantially narrower than said first spectral band or said second band (first and second color light, step 2022, fig 19, second wavelength corresponds to blue green light, pg 25, lines 10-11. Schultz’ s reflector array 80R’s red spectral bandwidth is narrower than Grant’s blue green light)
Regarding Claim 20, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said source of data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10,  Grant) is a laser projector (IIN may be based on a scanned modulated laser, pg 29, lines 6-8, Grant) and said light is provided by red, green, and blue laser emitters (different wavelength bands are directed through different color channels, such as red, green and blue, p34, lines 1-7, Schultz).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.V.D./
Jyotsna V Dabbi								03/09/2022Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872